Citation Nr: 0300162	
Decision Date: 01/06/03    Archive Date: 01/15/03

DOCKET NO.  01-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
Post-traumatic Stress Disorder (PTSD) with major 
depressive disorder prior to January 11, 2000.

2.  Entitlement to a rating in excess of 50 percent for 
PTSD with major depressive disorder from January 11, 2000. 


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The appellant is a veteran who had active service from 
August 1961 to August 1965, and from August 1966 to May 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 rating decision 
by the Portland, Oregon, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for PTSD, rated 30 percent.  In August 2001, a 
decision review officer granted service connection for a 
major depressive disorder as secondary to PTSD, rating the 
entire service connected psychiatric entity 70 percent 
from the date of claim to January 11, 2000 and 50 percent 
from January 11, 2000.  A September 2001 rating decision 
denied service connection for coronary artery disease and 
a total rating based on individual unemployability.  The 
veteran has not filed a notice of disagreement with that 
rating decision, and those issues are not before the 
Board.


FINDINGS OF FACT

1.  From January 11, 2000, the veteran's PTSD with major 
depressive disorder has been manifested by occupational 
and social impairment with deficiencies in most areas, 
including suicidal ideation and impaired impulse control.  

2.  Total occupational and social impairment due to 
symptoms such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, inability to perform 
activities of daily living, or other symptoms of such 
gravity is not shown at any point during the appellate 
period.  

CONCLUSIONS OF LAW

1.  A 70 percent rating for PTSD with major depressive 
disorder is warranted from January 11, 2000.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Codes 9411, 9434 (2002).  
2.  A rating in excess of 70 percent for PTSD with major 
depressive disorder is not warranted for any period of 
time during the appellate period.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Codes 
9411, 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  The case has been 
considered under the VCAA and implementing regulations.

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  The 
record includes service medical records, VA treatment 
records, and VA examination reports.  The veteran was 
notified of the applicable laws and regulations.  The 
rating decision, the statement of the case, and the 
decision review officer decision have informed him what he 
needs to establish entitlement to the benefits sought and 
what evidence VA has obtained.  The veteran was notified 
of the substantive provisions of the VCAA in the July 2001 
statement of the case and in May 2001 correspondence.  The 
May 2001 correspondence also notified the veteran of what 
types of evidence VA would obtain on his behalf, and what 
evidence or information the veteran was responsible for 
supplying.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The veteran's military service included a tour of duty in 
Vietnam; he was awarded the Navy Commendation Medal with 
"V" device.

VA treatment records from July 1997 to March 2000 reveal 
treatment for depression and PTSD symptoms.  In September 
1998, chronic major depressive disorder and PTSD were 
diagnosed.  The veteran complained of irritability, 
depression, sleep disturbances, nightmares, intrusive 
thoughts and flashbacks, and some avoidance behavior.  His 
symptoms were worsening in response to stress in his 
personal life, including marital discord.  In October 
1998, both conditions were related to his military service 
by doctors.  In March 1999, he reported that coworkers and 
others told him he was more "mellow." The doctor noted 
"considerable improvement" in the veteran's condition.  In 
December 1999, the veteran's wife stated that the veteran 
had thrown all his medication into the toilet and had 
threatened to starve himself to death.  Two weeks later, 
the veteran reported that he had attempted suicide by 
taking sleeping pills after an angry outburst at his wife.  
He vomited most of the medication, and so did not seek 
medical care at the time.

In January 2000, after adjustment of medications, the 
veteran was noted to be less irritable and depressed.  He 
denied suicidal ideation, and was seeking anger management 
classes.  In March 2000, the veteran reported that he was 
still irritable, but was not as depressed.  He was 
controlled during the consultation.  

On May 2000 VA examination, the veteran reported that he 
was living with his second wife.  He was on medical leave 
from his job as a truck driver due to a cardiac condition.  
His first marriage had ended because of his difficulties 
controlling his anger.  He had also lost numerous jobs 
because of his attitude problems.  The veteran reported 
suicidal ideation three months prior.  His affect was 
restricted.  The diagnoses were moderate, chronic PTSD and 
moderate, chronic, recurrent major depressive disorder.  
The conditions caused "significant" social and emotional 
impairment," but the occupational impairment stemmed 
mostly from the veteran's heart condition.  The examiner 
did note that the veteran had chosen a job where he could 
work primarily by himself.

VA treatment records from April 2000 to September 2000 
reveal ongoing treatment for depression and PTSD symptoms.  
The veteran reported a number of situational stressors.  
He was working long hours in May and June 2000, and 
reported that he had reconciled with his wife.  In August 
2000, the veteran reported increased anxiety and 
depression following bypass surgery and his resulting 
unemployment.  

VA treatment records from September 2000 to July 2001 
reveal ongoing treatment for PTSD and depression.  In 
October 2000, the veteran was noted to be "overall much 
improved" after some relief from financial stressors.  He 
was still somewhat irritable.  His irritability had 
increased slightly around the holidays in December 2000.  
His overall improvement continued.  In March 2001, the 
veteran reported increased stress because of family 
problems, and his irritability had increased.  He had 
angry outbursts.  He was scheduled for, and participated 
in, anger management classes in April and May 2001.  In 
May 2001, he reported that he was increasingly irritable 
and admitted to one fleeting suicidal thought several 
weeks prior.  The veteran's medication was adjusted.  In 
June 2001, he reported continued irritability, but stated 
that medication was helping with anger management. 

Analysis

Disability evaluations are determined by the application 
of the Schedule For Rating Disabilities, which assigns 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two ratings shall be applied, the 
higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
Where the issue involves the assignment of an initial 
rating for a disability following the award of service 
connection for disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 
119 (1999).
The veteran's service-connected psychiatric disorder 
encompasses both PTSD (rated under Diagnostic Code 9411) 
and major depressive disorder (rated under Code 9434).  
The rating criteria for these two codes are one and the 
same.  They provide that a 70 percent rating is warranted 
where there is occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such 
symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The highest available rating, 100 percent, 
is warranted where there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, one's own occupation, or one's 
own name.  38 C.F.R. § 4.130.  

Throughout the appellate period, the veteran has 
complained mainly of irritability and problems with anger 
management which have affected his familial and work 
relationships.  He has repeatedly separated and reconciled 
with his wife, and has had problems with his 
granddaughter, who lives with him.  He has reported losing 
multiple jobs due to his "attitude,"( although the record 
indicates that his current unemployment is due to heart 
problems).  His wife has confirmed his problems.  Although 
there is an indication that medication periodically and 
temporarily improved the veteran's symptoms, he is 
demonstrably still not fully capable of dealing with the 
stresses of daily life.  He remains irritable and has 
angry outbursts.  He attempted suicide once, and has had 
fleeting suicidal thoughts recently.  His depression is 
constant.  Sustained improvement subsequent to the grant 
of service connection is not shown.  Occupational and 
social impairment with deficiencies in most areas has 
continued to be shown (note suicidal ideation/anger 
management problems).  Consequently, a staged reduction to 
50 percent in January 2000 is not warranted; a 70 percent 
rating is warranted for the entire appellate period.  

Total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communications, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger to self 
or others, intermittent inability to perform daily living 
activities, disorientation to time or place, or memory 
loss is not shown at any time during the appellate period.  
Consequently, a 100 percent schedular rating is not 
warranted for any "stage" during the appellate period.  


ORDER

A 70 percent rating for PTSD with major depressive 
disorder from January 11, 2000, is granted, subject to the 
regulations governing payment of monetary awards.

A rating in excess of 70 percent for PTSD with major 
depressive disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

